Citation Nr: 0511991	
Decision Date: 04/28/05    Archive Date: 05/11/05

DOCKET NO.  02-16 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an effective date earlier than April 23, 2001, 
for a grant of service connection for asthma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James A. Frost, Counsel




INTRODUCTION

The veteran served on active duty from October 1952 to 
September 1954.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a rating decision in November 2001 by the Chicago, 
Illinois, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

In July 2004, the Board remanded this case to the RO via the 
VA Appeals Management Center (AMC) in Washington, DC.  The 
case was returned to the Board in April 2005.

In the July 2004 remand, pursuant to the holding in Manlincon 
v. West, 12 Vet. App. 238 (1999), the Board directed the AMC 
to furnish the veteran and his representative a statement of 
the case on the issue of whether a timely notice of 
disagreement had been filed to initiate an appeal of a rating 
decision in May 1994 which found that new and material 
evidence was not received to reopen a claim of entitlement to 
service connection for asthma.  On December 28, 2004, the AMC 
Resource Unit in Bay Pines, Florida, sent such statement of 
the case to the veteran and his representative.  The cover 
letter of the December 28, 2004, statement of the case 
advised the veteran that: he must file his appeal with that 
office within 60 days of the date of the letter or within the 
remainder, if any, of the one-year period from the date of 
the letter notifying him of the action on which he had 
initiated an appeal; and, if the AMC did not hear from the 
veteran during the period of time permitted for a timely 
substantive appeal, the AMC would close his case.  The date 
of the RO's letter notifying the veteran of the May 1994 
rating action was May 31, 1994.  The Board notes that the 
veteran's claims file does not contain any written 
communication from the veteran or his representative received 
within 60 days of December 28, 2004 or, indeed any documents 
received or compiled during that period of time.  The issue 
of whether a timely notice of disagreement was filed to 
initiate an appeal of a rating decision in May 1994 has not 
been certified to the Board by the AMC or by the RO and is 
not before the Board at this time.  The one issue currently 
on appeal is as stated on the first page of this decision.

For good cause shown, namely the veteran's advanced age, a 
motion to advance this appeal on the Board's docket has been 
granted under the authority of 38 U.S.C.A. § 7107(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2004).


FINDINGS OF FACT

1.  A final RO decision in May 1994 found that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for asthma.

2.  The date of the veteran's reopened claim for service 
connection for asthma was April 23, 2001.

3.  Entitlement to service connection for asthma arose on 
April 23, 2001, when competent medical evidence linking a 
current disability of asthma to the veteran's active service 
was received.


CONCLUSION OF LAW

Entitlement to an effective date earlier than April 23, 2001, 
for a grant of service connection for asthma is not 
warranted.  38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. 
§ 3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties To Notify And Assist

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
on November 9, 2000.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A 
and 5107 (West 2002).  This law emphasized VA's obligation to 
notify claimants what information or evidence is needed in 
order to substantiate a claim, and it affirmed VA's duty to 
assist claimants by making reasonable efforts to get the 
evidence needed.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  A VCAA notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  

In this case, the appeal arises not from a "claim" but from 
a notice of disagreement filed with an effective date for 
service connection for asthma assigned by the RO when it 
granted a claim for service connection in a November 2001 
rating decision.  In such cases, VA regulations require a 
statement of the case to be issued to inform the veteran of 
the laws and regulations pertaining to the appeal and the 
evidence on which the decision was based, and a VCAA 
notification letter is not necessary.  See VAOPGCPREC 8-2003 
(Dec. 22, 2003).  Moreover, undisputed facts render the 
veteran ineligible for the benefit claimed in this appeal and 
for that reason, there is no duty under the VCAA to notify or 
assist the appellant.  See VAOPGCPREC 
5-2004 (June 23, 2004).  Thus, the VCAA is not applicable to 
this case.  

II. Legal Criteria

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the date 
entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400 (2004).  Under 38 
C.F.R. § 3.400(b)(2)(i) (2004), the effective date for a 
grant of direct service connection will be the day following 
separation from active service, or the date entitlement arose 
if a claim is received within one year after separation from 
service.  Otherwise, the effective date is the date of 
receipt of claim or date entitlement arose, whichever is 
later.  Where service connection is established based on a 
reopened claim, the effective date is the date of receipt of 
the reopened claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(r) (2004).



III. Factual Background and Analysis

The veteran filed his original claim for service connection 
for asthma in April 1961.  Ultimately, the rating decision in 
November 2001 granted entitlement to service connection for 
asthma effective April 23, 2001.  The veteran has stated that 
he believes that compensation for service connected asthma 
should be effective from April 1961, when he filed his 
original claim.  For the reasons stated below, however, the 
Board finds that the effective date for service connection 
for asthma may not be earlier than April 23, 2001, the date 
of the veteran's reopened claim which was granted in November 
2001.

Rating decisions in October and November 1961 denied the 
veteran's original claim for service connection for asthma.  
The veteran did not appeal those rating actions to Board and, 
consequently, the RO denials of his claim in October and 
November 1961 became final.  See 38 U.S.C.A. § 7105 (West 
2002).  A decision of the Board in November 1987 found that a 
new factual basis had not been shown to reopen the claim for 
service connection for asthma.  That decision of the Board is 
final.  See 38 U.S.C.A. § 7104(b) (West 2002).  Thereafter, 
rating decisions in February 1988, August 1988, April 1993, 
June 1993, and May 1994 found that new and material evidence 
had not been received to reopen the claim for service 
connection for asthma.  Those decisions are final.  See 
38 U.S.C.A. § 7105 (West 2002).  The basis of the May 1994 RO 
decision was that the additional evidence received since June 
1993 did not contain competent medical evidence to show that 
the veteran had a currently diagnosed disability of asthma 
which was linked to his active service.

On April 23, 2001, a statement was received from the 
veteran's representative enclosing a statement from the 
veteran's private treating physician for the purpose of 
"service connection for asthma."  The private physician 
reported that the veteran was being treated with medication 
for asthma and that his current asthma was most likely the 
same asthma for which his service medical records showed 
treatment while he was on active duty.  The RO arranged for 
the veteran to undergo a VA respiratory examination in 
September 2001.  The examining VA physician stated an opinion 
that it was at least as likely as not that the veteran's 
diagnosed bronchial asthma originated during his active 
service.

In order to establish service connection for a claimed 
disability, the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in the 
active military service or, if pre-existing active service, 
was aggravated therein. 38 U.S.C.A. §§  1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2004).  The only probative evidence 
on the issues of whether an individual has a diagnosed 
illness and whether such illness is etiologically related to 
an event, injury, or disease in service is competent medical 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  Competent medical evidence means evidence provided 
by a person who is qualified by education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a)(1) (2004).

In the veteran's case, prior to April 23, 2001, when the 
private treating physician's statement was received, there 
was no competent medical evidence of record linking a post-
service diagnosis of asthma to the veteran's active service.  
Entitlement to service connection for asthma, therefore, did 
not arise prior to April 23, 2001, and the effective date for 
the grant of service connection for asthma may not be earlier 
than April 23, 2001, which is also the date of receipt of the 
veteran's reopened claim of entitlement to service connection 
for asthma.  See 38 C.F.R. §§ 3.400(b)(2)(i), 3.400(r) 
(2004).  As the effective date for the grant of service 
connection for asthma may not be earlier than the date 
entitlement to service connection arose or the date of the 
reopened claim, whichever is later, and in this case 
entitlement arose on the date of the reopened claim, it may 
be seen that there is no basis on which the effective date 
for the grant of service connection for asthma may be earlier 
than April 23, 2001.  Furthermore, to respond to the 
veteran's contention that the effective date for the grant of 
service connection for asthma should be the date of his 
original claim in 1961, the laws and regulations concerning 
effective dates which the Board must apply in every case do 
not permit an effective date in this case earlier than the 
date assigned by the RO, April 23, 2001.  See 38 U.S.C.A. 
§ 5110(a) (West 2002); 38 C.F.R. § 3.400 (2004).

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine does not apply.  
38 U.S.C.A. § 5107(b) (West 2002). 


ORDER

Entitlement to an effective date earlier than April 23, 2001, 
for a grant of service connection for asthma is denied. 



	                        
____________________________________________
	F. Judge Flowers
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


